 
EMPLOYMENT AGREEMENT
 
This Employment Agreement dated as of May 7, 2013 (the “Agreement”), is made by
and between Retrophin, Inc. (together with any successor thereto, the
“Company”), a Delaware corporation, and Marc Panoff (the “Executive”)
(collectively referred to as the “Parties”).
 
In consideration of the mutual covenants herein contained and of the mutual
benefits herein provided, the Company and the Executive agree as follows:
 
1. Employment.  The Company will employ the Executive and the Executive accepts
continued employment by the Company on the terms and conditions herein contained
for a period (the “Term”) provided in Section 4.
 
2. Duties and Functions.
 
(a) During the Term, the Executive shall serve as the Chief Financial Officer of
the Company reporting directly to the Chief Executive Officer of the
Company.  The Executive shall have such duties as determined by the Chief
Executive Officer of the Company and are customarily performed by a Chief
Financial Officer of a company similar to the Company, and also have such other
powers and duties as may be, from time to time, reasonably prescribed by the
Board of Directors of the Company (the “Board”).  During the Term, the Executive
shall devote substantially all his working time and efforts to the business and
affairs of the Company. During the Term, the Company shall give the Executive
appropriate support in the performance of his duties.
 
(b) The Executive agrees to observe and comply with the rules, policies and
procedures of the Company as adopted by the Company from time to time.  The
Executive may, so long as such activities do not interfere with his duties and
responsibilities hereunder, invest, participate or engage in (for the
Executive’s own account or for the account of others), or may possess an
interest in, other financial ventures and investment and professional activities
of any kind or description, independently or with others, including (i)
charities and passive investments, (ii) investment in, or the acquisition or
disposition of, securities or real estate, (iii) investment and management
counseling, (iv) the provision of brokerage and investment banking services and
(v) serving as officers, directors, representatives or agents of any entity,
partners of any partnership, or trustees of any trust (and in each case may
receive fees, commissions, remuneration, profits and reimbursement of expenses
in connection with such ventures and activities), in each case provided that
such Person does not expressly or implicitly represent that he is acting for the
Company.
 
(c) Executive will perform the services described herein from the Company’s
primary office in New York City and Executive shall travel to other locations as
necessary for the performance of Executive's duties and responsibilities
hereunder.
 
3. Compensation and Benefits.
 
(a) Base Salary.  As compensation for his services hereunder, during the Term,
the Executive shall receive a base salary at a rate of Two Hundred and Thirty
Thousand Dollars ($230,000) per annum (the “Annual Base Salary”), which shall be
paid in accordance with the customary payroll practices of the Company.  Such
Annual Base Salary may be increased at the discretion of the Board after each
anniversary of the Effective Date.
 
 
1

--------------------------------------------------------------------------------

 
 
(b) Bonus.  Executive shall be eligible each fiscal year in which Executive is
employed to receive an annual bonus award of up to 50% of Executive’s then
applicable Annual Base Salary (the “Bonus”), or a pro rata portion thereof for
any partial fiscal year in which the Executive is employed by the Company, in
any case subject to the sole discretion of the Board.  Any bonus payable to
Executive pursuant to this Agreement shall be paid in full no later than March
31 of the fiscal year following the end of the fiscal year in which the bonus
was earned by Executive and shall be payable to Executive only if Executive has
not been terminated for Cause prior to the end of the fiscal year in which the
bonus was earned.
 
(c) Expenses. During the Term, the Company shall pay or reimburse the Executive
for all reasonable travel and other business expenses incurred by him in the
performance of his duties to the Company, in accordance with the Company’s
expense reimbursement policy in effect from time to time.
 
(d) Vacation. During the Term, the Executive shall be entitled to three (3)
weeks of paid vacation per calendar year.  To the extent that the Executive does
not use his vacation in a given calendar year, he shall be entitled to carry
forward accrued unused vacation over from year to year; provided, however, that
in no event may he at any time have more than 30 business days of vacation
accrued and once he has 30 business days of accrued unused vacation, he shall no
longer continue to accrue further vacation time until he has used some of his
accrued vacation time.
 
(e) Employee Benefits. During the Term, the Executive shall be entitled to
participate in all employee benefit plans, programs, and arrangements that the
Company provides for its employees and are generally applicable to executive
employees of the Company, including, by way of illustration, personal leave,
paid holidays, sick leave, profit-sharing, pension plans, 401(k) matching
programs, retirement, disability, dental, vision, group healthcare coverage,
group sickness, accident or family health insurance programs of the Company,
subject, in each case, to the terms of each such program.
 
(f) Equity.  In addition to the Annual Base Salary, the Executive shall be
granted, on and subject to the terms and conditions of the Company’s Equity
Incentive Plan and/or an award agreement to be entered into between Executive
and Company (it being understood that such grant shall be conditioned upon the
execution of such award agreement), 120,000 units of restricted common stock of
the Company, a pro rata portion of which shall vest each quarterly calendar
period during the three years (the “Incentive Compensation”) following execution
of this Agreement; provided, however, that if the Executive is no longer
employed by the Company, any Incentive Compensation that has not vested prior to
the date of termination shall be immediately cancelled and not subject to
further vesting.
 
4. Term.  The initial term of employment under this Agreement (the “Initial
Term”) shall be for the period beginning on May 20, 2013 (the “Effective Date”)
and ending on the first anniversary thereof, unless earlier terminated as
provided in Section 5.  The employment term hereunder shall automatically be
extended for successive one-year periods (collectively with the Initial Term,
the “Term”) unless either (a) the Executive gives notice of non-extension to the
Company no later than ninety (90) days prior to the expiration of the then
applicable Term and subject to earlier termination as provided in Section 5, (b)
the Executive is terminated pursuant to Section 5 of this Agreement or (c) the
Company delivers notice to the Executive no later than thirty (30) days prior to
the expiration of the then applicable Term that is does not elect to continue
the Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
5. Termination.  (a)  For Cause, Resignation or Retirement.  This Agreement is
automatically terminated upon the Executive’s death.  The Company may
immediately terminate the Executive’s employment (i) at any time if the
Executive is unable to perform, with or without reasonable accommodation, the
essential functions of his position hereunder for a total of 180 consecutive
days as a result of incapacity due to any medically determinable mental or
physical illness; or (ii) for “Cause” (as defined below). In such event, or in
the event the Executive resign or retire, the obligations of the Company shall
cease immediately and the Executive shall not be entitled to any further
payments of any kind, except for payment of its base salary through the date of
termination, reimbursement of any unpaid expenses, and accrued vacation as per
Section 3 (collectively, the “Accrued Obligations”).
 
For purposes of this Agreement, Cause shall be defined as: (i) the Executive’s
willful or deliberate failure to perform its duties or gross negligence in the
performance of its duties; (ii) the Executive’s material breach of a material
term of this Agreement; (iii) the Executive’s dishonesty, willful misconduct or
fraud in connection with its employment by the Company, the performance of its
duties or in any way related to the business of the Company, which causes harm
to the Company; (iv) the Executive continually failing to perform the material
duties of the terms of his employment or received a “negative” or similar
performance review; (v) the Executive being under the influence of drugs or
alcohol (other than prescription medicine or other medically related drugs to
the extent that they are taken in accordance with their directions) during the
performance of his duties to the Company; (vi) a violation of any law relating
to employment discrimination, harassment, or retaliation or any policy of the
Company relating to employment discrimination, harassment or retaliation by the
Executive; (vii) a reportable violation of any applicable banking, securities or
commodities laws, rules or regulations by the Executive that constitutes a
serious offense or that could or does result in a significant fine; (viii) the
commission of any act of fraud, larceny, misappropriation of funds or
embezzlement, conviction of a felony or a crime of moral depravity or a
violation of law by the Executive that occurs in the course of his employment
with the Company; (ix) the Executive engaging in conduct which is intentionally
materially injurious to the business, reputation or goodwill of the Company; or
(x) the Executive’s material violation of applicable policies, practices and
standards of behavior of which the Executive has been made aware; provided,
however, that before being terminated for Cause, the Executive shall be given
notice of the actions underlying cause and ten (10) days to cure same, if
curable, before such termination shall be effective.
 
Executive may resign at any time; provided, however, if the Executive resigns it
shall forfeit any unvested stock grants or stock options that the Executive
received and the Executive shall not be entitled to severance as set forth in
Section 5(c) or any additional payments from the Company.
 
 
3

--------------------------------------------------------------------------------

 
 
(b) Regulatory Inquiry.  The Company may immediately terminate the Executive’s
employment in the event any governmental agency initiates any inquiry, charge,
investigation or the like into its activities, whether at any of the Executive’s
prior employers or otherwise. In the event the Executive’s employment is
terminated as a result of any such regulatory inquiry (a “Regulatory Inquiry
Termination”), the obligations of the Company shall cease immediately and the
Executive shall not be entitled to any further payments of any kind, except for
payment of its base salary through the date of termination.
 
(c) Other than for Cause. The Company may immediately terminate the Executive’s
employment at any time other than for Cause or a Regulatory Inquiry Termination.
In the event the Company terminates the Executive’s employment, other than for
Cause or a Regulatory Inquiry Termination, the Company will pay the Executive
(i) $40,000 in severance, plus reimbursement of any Accrued Obligations, payable
within 60 days of termination and (ii) Incentive Compensation per Section 3(f),
calculated through the date of termination, and payable on the same schedule as
if you had remained employed.  Your resignation following a material breach of a
material term of this Agreement by the Company which has not been cured within
ten (10) days following notice provided by you of same shall be considered a
termination other than for Cause pursuant to this section.
 
(d) Release.  Except as otherwise set forth in this Section 5, the Executive
understands and agree that it is not entitled to any further payments of any
kind from the Company upon termination, resignation or retirement from
employment for any reason. Further, the Executive understand and agree that no
payments shall be made to the Executive pursuant to this Section 5(d) unless the
Executive first executes and does not revoke a separation agreement and release
in form and substance satisfactory to the Company and its counsel releasing the
Company and all affiliated and related entities and their current and former
officers, directors, employees, agents and clients from any and all claims
related to its employment, this Agreement and the termination of its employment
permitted to be released by applicable law; provided, that such Release shall
contain no post-employment restrictions on competition and/or solicitation other
than those contained herein.
 
(e)  Section 409A. Notwithstanding anything to the contrary in this Agreement,
any cash severance payments otherwise due to the Executive pursuant to this
Section 5 or otherwise on or within the six-month period following the
Executive’s termination will accrue during such six-month period and will become
payable in a lump sum payment on the date that is six (6) months and one (1) day
following the Executive’s termination. In addition, this Agreement will be
deemed amended to the extent necessary to avoid imposition of any additional tax
or income recognition prior to actual payment to the Executive under Section
409A of the Internal Revenue Code of 1986, as amended, and any temporary,
proposed or final Treasury Regulations and guidance promulgated thereunder and
the parties agree to cooperate with each other and to take reasonably necessary
steps in this regard.
 
(f) No Other Benefits.  Except as otherwise expressly provided herein, Executive
shall not be entitled to any other salary, bonuses, employee benefits or
compensation from the Company after the termination of the Term and all of
Executive’s rights to salary, bonuses, employee benefits and other compensation
hereunder which would have accrued or become payable after the date of
termination shall cease and be forfeited upon such termination or expiration of
the Term, other than those expressly required under applicable law (such as
COBRA).
 
 
4

--------------------------------------------------------------------------------

 
 
6. Inventions/Work For Hire.  (a)  The Executive agrees to disclose to the
Company all Inventions (as defined below) made, conceived, expressed, developed,
or actually or constructively reduced to practice by the Executive, whether
solely or jointly with others, during its employment with the Company and in any
way relating to the services, business, opportunities, or pursuits of the
Company. “Inventions” shall mean all business plans, works of authorship,
software (including, without limitation, source code(s)), databases, computer
programs, designs, technologies, products, contraptions, ideas, discoveries,
inventions, potential marketing and sales relationships, copyrightable
expression(s), research, plans for products or services, marketing plans,
know-how, trade secrets, data, developments, discoveries, systems, strategies
and methodologies, improvements, modifications, technology, and algorithms,
whether or not any such Invention is subject to patent or copyright protection.
 
(b) The Inventions shall be the exclusive property of the Company. The Executive
acknowledges that all Inventions shall be deemed “work made for hire” as defined
under the U.S. Copyright Act of 1976, and for all other purposes. In the event
that any competent authority determines that any such Invention is not a work
made for hire, the Executive hereby assign, grant, and transfer to the Company,
without any further consideration, all rights, title, interests, and other
incidents of ownership, including, without limitation, any copyright, other
intellectual property rights, moral rights, all contract and licensing rights,
and all claims and causes of action of any kind with respect to such Inventions
throughout the world and in perpetuity. The Company shall have the exclusive
right to use the Inventions, whether original or derivative, for all purposes,
without additional compensation to the Executive. The Executive agrees to sign
and deliver such further instruments of transfer and ownership of the Inventions
as the Company may reasonably request. At the Company’s expense, the Executive
will assist the Company in every proper way to perfect the Company’s rights in
the Inventions and protect the Inventions throughout the world including,
without limitation, executing in favor of the Company or any designee(s) of the
Company any and all patent, copyright, and other applications and assignments
relating to the Inventions. The Executive agrees not to challenge the validity
of the Company’s (or its designee’s) ownership of the Inventions. Nothing herein
shall obligate the Company to use or publish the Inventions.
 
7. Non-Disparagement/Media.  (a) During the Executive’s employment with the
Company and thereafter, the Executive agrees not to make, publish, or
communicate to any person or entity, any Disparaging remarks, comments,
writings, or statements concerning the Company or any of its affiliates,
officers, directors, clients, stockholders, suppliers investigators, employees,
partners, vendors, contractors, consultants, or agents. “Disparaging” remarks,
comments, writings, and/or statements are those that impugn, criticize, or
denigrate (a) the Company or any of its affiliates, officers, directors,
clients, stockholders, suppliers investigators, employees, partners, vendors,
contractors, consultants, or agents and/or (b) the character, honesty,
integrity, morality, business acumen, or abilities of the Company or any of its
affiliates, officers, directors, clients, stockholders, suppliers investigators,
employees, partners, vendors, contractors, consultants, or agents.
 
 
5

--------------------------------------------------------------------------------

 
 
(b) The Executive further agree that during its employment and thereafter, it
will not make any statement whatsoever to the press or media (including but not
limited to any reporter, national, regional, or local newspaper, magazine,
internet blog or site, news organization, or radio or television station) any
matter related to the Company, its employment with the Company, or any of the
Company’s affiliates, officers, directors, clients, stockholders, suppliers
investigators, employees, partners, vendors, contractors, consultants, or
agents. If at any time the Executive receives a request for any statement or
information from the press or other media, the Executive will direct that
request to the Chief Executive Officer of the Company and will say nothing
further.
 
8. Company Property.  All correspondence, records, documents, software,
promotional materials, and other Company property, including all copies, which
come into the Executive’s possession by, through or in the course of his
employment, regardless of the source and whether created by the Executive, are
the sole and exclusive property of the Company, and immediately upon the
termination of the Executive’s employment, or any time at the Company’s
reasonable request, the Executive shall return to the Company all such property
of the Company.
 
9. Non-Competition, Non-Solicitation.
 
(a) Executive acknowledges and agrees with the Company that Executive’s services
to the Company are unique in nature and that the Company would be irreparably
damaged if Executive were to provide similar services to any person or entity
competing with the Company.  Accordingly, the Executive covenants and agrees
that during the term of this Agreement and for two (2) years thereafter (the
“Restricted Period”), the Executive will not directly or indirectly through any
agent, whether for his own account or for the account of any other individual,
partnership, firm, corporation or other business organization (other than the
Company or its affiliates) (i) provide any service (including, but not limited
to advisory or consulting related), directly or indirectly, or manage, operate,
control, advise, consult, act as an agent or representative of, be employed by
or otherwise assist any business or commercial entity in the design,
development, manufacture, sale or commercial offering (whether or not in
conjunction with other services that it performs) of any product or service
related to (A) a molecule on which he worked for the Company or (B) a
pre-clinical stage, clinical stage or commercial stage treatment of a disease
for which the Company or its affiliates has either (1) filed an application for
a patent, (2) obtained or received a license, sub-license, grant or transfer of
rights or intellectual property or (3) commenced or initiated pre-clinical
(including, but not limited to animal or similar testing) or clinical stage
studies or trials (individually, or collectively, the “Field of Interest”) or
(ii) either on his own behalf or on behalf of any third party, except on behalf
of the Company, directly or indirectly, as an individual proprietor, principal,
manager, agent, consultant, guarantor, advisor, member, owner, participant,
partner, stockholder, officer, employee, director, joint venturer, lender, or in
any other capacity whatsoever (other than as a passive holder of not more than
five percent (5%) of the total outstanding stock of a publicly-held company)
participate in any business or commercial entity that engages in activities
related to the Field of Interest or that is otherwise competitive with the
Company.  The Company may modify the definition of Field of Interest to include
areas related to those currently included in the definition, by written notice
to the Executive based on the activities in which the Company is then engaged or
in which the Company has a bona fide intention to engage in during the period
covered by this Section 9(a).  Executive shall, during the Restricted Period,
notify the Company of any subsequent employment which he is scheduled to begin
during the Restricted Period (stating the name and address of the employer and
the nature of the position).
 
 
6

--------------------------------------------------------------------------------

 
 
(b) Moreover, the Executive agrees that during the term of this Agreement and
for a period of two (2) years thereafter, the Executive shall not, without the
express written consent of a duly authorized officer of the Company, directly or
indirectly (i) induce or seek to influence any employee of (or consultant to)
the Company to leave its employ (or terminate such consultancy) or to become
financially interested in a similar business, or (ii) attempt to hire or aid a
competitor or supplier of the Company in any attempt to hire a person who shall
have been employed by, or who was a consultant to, the Company at any time
within the one-year period preceding the date of any such attempt.
 
(c) Nothing in this Section 9 will prohibit the Executive from (a) engaging in
academic research or teaching, or using his skills and experience, in each case
in compliance with the restrictions contained in this Agreement, or (b) holding
up to five percent (5%) of the issued and outstanding securities of any class of
securities of any entity that is publicly traded and quoted on a recognized
securities exchange, so long as the Executive does not, directly or indirectly,
exercise any management or control with respect to, or have any active
participation in the business of, such entity.
 
(d) The Executive acknowledges and agrees that the Company’s business is
worldwide and the covenants contained in subsections (a), (b), (c) and (d) of
Section 9 cannot be limited to any geographic area.  The Executive acknowledges
that the covenants in this Section 9 are reasonable in scope, area and duration
and are necessary to further the Company’s legitimate interests in protecting
its Confidential Information and Confidential Materials, business, good-will and
relationships with its customers, suppliers, advisors and employees.
 
(e) The Executive and the Company agree that this covenant not to compete is a
reasonable covenant under the circumstances, and further agree that if in the
opinion of any court of competent jurisdiction such restraint is not reasonable
in any respect, such court shall have the right, power and authority to excise
or modify such provision or provisions of this covenant as to the court shall
appear not reasonable and to enforce the remainder of the covenant as so
amended.
 
(f) The provisions of Section 9 shall survive termination of this Agreement.
 
10. Protection of Confidential Information.
 
(a) For purposes of this Section 10, “Confidential Information” shall mean
non-public information concerning the financial data, strategic business plans,
product development (or other proprietary product data), projects, customer
lists, marketing plans, methodologies, business or vendor relationships,
relationships with strategic or business partners, its high speed networks, or
equipment, tools or other materials developed for use on such networks, and all
information and know-how (whether or not patentable, copyrightable or otherwise
able to be registered or protected under laws governing intellectual property)
owned, possessed, or used by the Company, any affiliate or any customer,
including, without limitation, any formula, method, procedures, composition,
project, development, plan, market research, vendor information, customer or
client lists or information, contacts at or knowledge of customers or clients,
prospective customers and clients, business or strategic partners of the
Company, trade secret, process, research, reports, financial data, technical
data, test data, know-how, computer program, software, software documentation,
source code, hardware design, technology, marketing or business plan, forecast,
unpublished financial statement, budget, license, patent applications,
contracts, joint ventures, price, cost and personnel data, any trade names,
trademarks or slogans and other non-public, proprietary and confidential
information of the Company, its affiliates or customers, that, in any case, is
not otherwise available to the public (other than by the Executive’s breach of
the terms hereof). The Executive agrees (i) that all Confidential Information,
whether or not in writing, shall be treated as being confidential and/or
proprietary information and is the exclusive property of the Company and (ii) to
hold in a fiduciary capacity for the sole benefit of the Company all
Confidential Information.
 
 
7

--------------------------------------------------------------------------------

 
 
(b) Confidential Information shall not include information that (i) is or
becomes public knowledge through legal means without fault by the Executive,
(ii) is already public knowledge prior to the signing of this Agreement, or
(iii) must be disclosed pursuant to applicable law or court order.
 
(c) The Executive agrees that he will not at any time, either during the Term of
this Agreement or after its termination, disclose to anyone any Confidential
Information, or utilize such Confidential Information for his own benefit, or
for the benefit of third parties without written approval by the Board.  The
Executive further agrees that all memoranda, notes, records, data, schematics,
sketches, computer programs, prototypes, or written, photographic, magnetic or
other documents or tangible objects compiled by him or made available to him
during the Term of his employment concerning the business of the Company and/or
its clients, including any copies of such materials, shall be the property of
the Company and shall be delivered to the Company on the termination of his
employment, or at any other time upon request of the Company.
 
(d) The Executive also agrees that any breach of the covenants contained in this
Section 10 would irreparably injure the Company. Accordingly, the Executive
agrees that the Company may, in addition to pursuing any other remedies it may
have in law or in equity, cease making any payments or providing any benefits
otherwise required by this Agreement and obtain an injunction against the
Executive from any court having jurisdiction over the matter restraining any
further violation of this Agreement by the Executive.
 
11. Binding Agreement; Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties hereto, their heirs, personal
representatives, successors and assigns. In the event the Company is acquired,
is a non-surviving party in a merger, or transfers substantially all of its
assets, this Agreement shall not be terminated and the transferee or surviving
company shall be bound by the provisions of this Agreement. The parties
understand that the obligations of the Executive are personal and may not be
assigned by him.
 
 
8

--------------------------------------------------------------------------------

 
 
12. Entire Agreement.  This Agreement contains the entire understanding of the
Executive and the Company with respect to employment of the Executive and
supersedes any and all prior understandings, written or oral. This Agreement may
not be amended, waived, discharged or terminated orally, but only by an
instrument in writing, specifically identified as an amendment to this
Agreement, and signed by all parties. By entering into this Agreement, the
Executive certifies and acknowledges that he has carefully read all of the
provisions of this Agreement and that he voluntarily and knowingly enters into
said Agreement.
 
13. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be deemed
severable from the remainder of this Agreement, and the remaining provisions
contained in this Agreement shall be construed to preserve to the maximum
permissible extent the intent and purposes of this Agreement. Any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  Any provisions
determined to be invalid or unenforceable shall be deemed, without further
action on the part of the parties hereto, amended and limited to the extent
necessary to render the same valid and enforceable.  In the event any ambiguity
or question of intent or interpretation arises under this Agreement, this
Agreement shall be construed as if drafted jointly by the parties and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.
 
14. Governing Law; Arbitration. This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York,
without giving effect to the principles of conflicts of law thereof.  Any
controversy, claim or dispute arising out of or relating to this Agreement or
the breach thereof shall be settled solely and exclusively by binding
arbitration in New York, New York administered by JAMS.  Such arbitration shall
be conducted in accordance with the then prevailing JAMS Streamlined Arbitration
Rules & Procedures, with the following exceptions to such rules if in conflict:
(a) one arbitrator shall be chosen by JAMS; (b) each Party to the arbitration
will pay an equal share of the expenses and fees of the arbitrator, together
with other expenses of the arbitration incurred or approved by the arbitrator;
and (c) arbitration may proceed in the absence of any Party if written notice
(pursuant to the JAMS’ rules and regulations) of the proceedings has been given
to such Party.  Each Party shall bear its own attorneys fees and expenses.  The
Parties agree to abide by all decisions and awards rendered in such
proceedings.  Such decisions and awards rendered by the arbitrator shall be
final and conclusive.  All such controversies, claims or disputes shall be
settled in this manner in lieu of any action at law or equity; provided,
however, that nothing in this subsection shall be construed as precluding the
bringing an action for injunctive relief as provided in Section 7.  IF FOR ANY
REASON THIS ARBITRATION CLAUSE BECOMES NOT APPLICABLE OR IF THE PARTIES ARE
SEEKING INJUNCTIVE OR EQUITABLE RELIEF AS PROVIDED ABOVE, THEN EACH PARTY, (i)
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY AS TO ANY ISSUE RELATING HERETO IN ANY ACTION,
PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER MATTER INVOLVING THE PARTIES HERETO, AND (ii) SUBMITS TO THE EXCLUSIVE
JURISDICTION AND VENUE OF THE FEDERAL OR STATE COURTS LOCATED IN NEW YORK
COUNTY, NEW YORK AND EACH PARTY HERETO AGREES NOT TO INSTITUTE ANY SUCH ACTION
OR PROCEEDING IN ANY OTHER COURT IN ANY OTHER JURISDICTION.  EACH PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT IN THE COURTS REFERRED TO IN THIS SECTION 12.
 
 
9

--------------------------------------------------------------------------------

 
 
15. Notices.  Any notice or other communications required or permitted hereunder
shall be in writing and shall be deemed effective (a) upon personal delivery, if
delivered by hand and followed by notice by mail, e-mail or facsimile
transmission, (b) three (3) days after the date of deposit in the mails, if
mailed by certified or registered mail (return receipt requested), or (c) on the
next business day, if mailed by an overnight mail service to the parties or sent
by e-mail or facsimile transmission, as follows:
 

 
(a)
If to the Company:
Retrophin, Inc.
777 Third Avenue
Suite 22
New York, New York 10017
Attn: Chief Executive Officer
 
With a copy to:
 
Katten Muchin Rosenman LLP
575 Madison Avenue
New York, New York 10022
Attn: Evan L. Greebel, Esq.
Fax:  (212) 894-5883

 
 

 
(b)
If to the Executive:
 
Marc Panoff
__________________
__________________

 
16. Miscellaneous.
 
(a) No delay or omission by either party in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by one party on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.
 
(b) The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
(c) Any rights of the Executive hereunder shall be in addition to any rights the
Executive may otherwise have under written benefit plans or agreements of the
Company to which he is a party or in which he is a participant, including, but
not limited to, any Company sponsored written employee benefit plans, option
plans, grants and agreements.
 
(d) The Company shall be entitled to withhold from any amounts payable under
this Agreement any federal, state, local or foreign withholding or other taxes
or charges which the Company is required to withhold.
 
(e) The Executive represents that he has had the opportunity to seek separate
legal counsel of his own choosing in connection with the preparation, review and
execution of this Agreement.
 
(f) This Agreement may be executed in any number of counterparts, each of which
shall constitute an original and all of which when taken together shall
constitute one agreement.
 
(g) Each party to this Agreement agrees promptly to execute, acknowledge,
deliver, file or record such further certificates, amendments, instruments and
documents, and to do all such other acts and things, as may be required by law,
or that, in the opinion of the Company, may be necessary or advisable to carry
out the intents and purposes of this Agreement.
 
[Signature page follows]
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement on
the date first identified above.
 

 
COMPANY:
         
RETROPHIN, INC.
         
 
By:
/s/ Martin Shkreli      
Name: Martin Shkreli
     
Title: Chief Executive Officer
                   
EXECUTIVE:
                     /s/ Marc Panoff    
Marc Panoff
         

 
 
 
 
Employment Agreement Signature Page